Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 27 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 75.
My dear wife.
Bruxelles. Hotel de Flandre 27 Jany: 1815.

Me voici, at length out of Ghent; though I believe it had not been for the shame of fixing so many times a day for departure, and still postponing the act I should have stayed there a fortnight longer—The natural philosophers say that inertness is one of the properties of matter—By which they understand the aptitude of remaining in whatever situation it is, whether in motion or at rest—Thus they affirm that if a house or a tree were once put in motion, they would continue to move forever, if they were not stopp’d by some external impediment; and that if any thing ever so addicted to motion, (Mrs ’s tongue for instance) were once set to rest, it would be forever immoveable, unless some external impulse should again give it a start—Whether I have more of Matter in my composition than my neighbours, I shall not inquire; but of that inertness which when once at rest requires an external impulse to be put in motion, I certainly have my full share—You know how long I have lived in Russia, almost without passing beyond the bounds of St: Petersburg, and now I have been upwards of seven months at Ghent, without making an excursion of a single day to visit any of the neighbouring Cities. It has been to me, one of the labours of Hercules, to take my departure, sixteen days after the time that I had fixed, and now that I am safely lodged at Bruxelles, it is highly probably that the five days, I had allotted to this place will be extended to ten or fifteen—The attractions of Paris, are not an impulsion strong enough to put me in motion.
At the moment when I left Ghent there was a peculiar reason for preferring rest to motion; yesterday was the coldest day there has been this winter; and it was continually growing colder the whole day—There are three stages on the road; and the distance is six Posts and a quarter, or about 30 Miles—I left Ghent at eleven of the Morning and arrived here at half past five in the afternoon. The Country which I had seen so beautiful in June, when I came from the Helder, was now one continual sheet of Snow—When I arrived here last Night, I almost fancied myself in Russia—The Thermometer I am told was at 17 degrees below 0. But this morning it has moderated; there has been a new fall of snow, and it now scarcely freezes.
They day before I came away I recollected that in one of your Letters last Summer, you had mentioned table linens as one of the Articles of which it would be proper to make a provision in this Country—I therefore purchased two pieces for table Cloths—Two pieces of the same patterns, for 20 Napkins each, and one Service—A Table Cloth and 26 Napkins, of better quality—I took them, as I must every thing of this kind, upon trust—They are packed up together with two pieces of linen pour Chemises, one for yourself and one for Charles, and a piece of dimity likewise for you that I had purchased some Months since, and two pieces of Cambrick, for you and myself, in a Trunk, which with two others of Books and Papers I have left in the care of Mr: Meulemeester to be forwarded to England or America, according to what our next destination may be—The keys are also in his hands, as the Trunks must be opened whenever they shall be exported.—I sent on board the Neptune, to be under the care of Mr Smith, one piece of linen for my dear Mother, and one for shirts for each of our Sons George and John—I had one piece made up into Shirts for myself by the Beguines—So that I hope we shall all be stocked for two or three years in that Article. I had purchased so much table linen so shortly before I left St Petersburg that I had not supposed more would be so soon wanted.—But I have no doubt it will find its use.
My Letters have informed you time after time of the hospitable, kind and even affectionate treatment that we all experienced from the inhabitants of Ghent. It was continued to the last, and I have left the place with such recollections, as I never carried from any other spot in Europe. The interest which the People took in our cause, was the source of their attentions to us, and it was the more sensibly felt by me because I had come from and travelled through Countries, where a very different Sentiment prevailed—You have written me, and Mr Harris writes the same that our Cause has of late had many friends likewise in Russia; but if there had been any before, they had judged it most prudent to keep the secret confined to their own breasts; while the partizans of our adversary proclaimed their partiality on the house-tops—Of Sweden, which I had seen in its happier and better days, I would willingly lose the memory of having seen it again—Its National character has undergone a Revolution more disgusting than that of its Government—A close alliance with Russia; a French Soldier of Fortune, supplanting the children of Gustavus-Vasa, as hereditary successor to the the throne, and the lust of conquest corroding every heart for the acquisition of Norway; had so totally corrupted, perverted and debased every natural Swedish Sentiment, that there was no room left for any just or generous feeling in favour of America—There was no such feeling to be seen; but short as my stay in that Country was, I saw so much of the contrary; of the vilest subserviency to our Enemy, that I could only ask myself with astonishment, is this the same People whom I saw in 1782—brave generous, and warm-hearted like the king who then reigned over them? Is it the mildew’d ear that has spread the blast over a whole Nation?—No; Sweden is not in its natural state; nor do I believe the present order of things there calculated to be permanent—It is but a breed of barren metal from the Iron Crown of Bonaparte; and on the fall of that from his brow, was struck with the rust under which it will moulder into ashes.
As I was about stepping into the Carriage, I received your Letter of 3. Jany: number 1. of the present year—I hope and trust that according to the wish expressed by you our correspondence in writing will shortly cease to need numbering; or rather cease altogether—That I do not return to St: Petersburg will I hope be no dissatisfaction to you, and I flatter myself that we shall soon meet in a warmer climate—You will also be relieved from your perplexity where to place Charles.—If we are to remain, beyond the next Summer in Europe, we shall have no difficulty in finding a suitable School for him which at the age he has now attained, Mr Fishwick’s would not be—
I had not even time after receiving your Letter to deliver your message to Mrs: Smith; but the Post-day before she had received the one, you had enclosed to me for her—She and her daughter have both had bad Colds, but were better when I came away—She has made an acquaintance and become very intimate with a Lady from Bruges, who lodges in her neighbourhood with her daughter a young  Lady just out of the Convent.—They are persons comme il faut, and she finds them very agreeable Society.
Saturday Morning. 28 January 1815.
I have two or three Letters for Gentlemen in this City which I have not yet delivered—As it snowed the greater part of the day yesterday, I confined myself to my chamber until it was too late to deliver letters—I took a walk about the City, which I had not seen these thirty years, and of which I have scarce a recollection left—The Sovereign Prince was to have arrived here on the 26th: but is not yet come. Last Evening I went to the Theatre and saw Charles’s play of Blue-beard—Raoul Barbe Bleue, with the charming Music of Gretry.—The Company are upon the whole not better performers than that of Ghent. Give my love to Charles, and always believe me affectionately yours.

A.